729 F.2d 614
STATE OF CALIFORNIA, et al., Appellees/Cross-Appellants,v.James G. WATT, et al., Appellants/Cross-Appellees.
Nos. 81-5699 to 81-5701, 81-5720, 81-5811 to 81-5815 and 81-5822.
United States Court of Appeals, Ninth Circuit.
March 28, 1984.

Theodora Berger, Deputy Atty. Gen., Los Angeles, Cal., for State of cal.
Donatas Januta, San Francisco, Cal., argued, for Coastal Counties and Cities;  Irwin D. Karp, Januta & Karp, San Francisco, Cal., on brief.
Greer Knopf, Deputy County Counsel, San Diego, Cal., for San Diego County.
Trent W. Orr, Natural Resources Defense Council, San Francisco, Cal., argued, for Natural Resources Defense Counsel;  Sarah Chasis, Natural Resources Defense Council, New York City, Julie E. McDonald, Sierra Club Legal Defense Fund, San Francisco, Cal., on brief.
E. Edward Bruce, Covington & Burling, Washington, D.C., for Watt, Western Oil & Gas Ass'n et al.
Peter R. Steenland, Jr., Atty., Dept. of Justice, Washington, D.C., for U.S.
H. Bartow Farr, III, Joseph N. Onek, Peter E. Scheer, Onek, Klein & Farr, Washington, D.C., for amicus curiae Coastal States Organization.
Before SNEED, TANG and PREGERSON, Circuit Judges.

ORDER

1
All parties to this action agree that the opinion of the Supreme Court in Secretary of the Interior v. California, --- U.S. ----, 104 S. Ct. 656, 78 L. Ed. 2d 496 (1984), resolved all outstanding issues in this case.  All agree that this case should be remanded to the district court with instructions to vacate the injunction and dismiss the cause of action.  It is so ordered.